DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 1, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, and 6 of U.S. Patent No. 10,457,838. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is for a composition and the current application is a process that contains said composition.  However, the patent states in column 4 that the composition is used in a process of curing the composition includes exposing or subjecting the adhesive to a first stimulus exposing or subjecting the adhesive to a first stimulus selected from the group consisting of radiation, heat, moisture, pressure, ultrasound, chemical exposure, and combinations thereof (column 4 line 59 to column 5 line 5).
Claims 1, 14 and 15, 8, 9, 3, 11, 12, 21, 22, 23, 24, and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 16, 17, 18, 19, and 20 of U.S. Patent No. 10,040,978. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim includes that the bodying component is pre-poloymerized and the current application does not in claim 1.  However, claim 14 does include this limitation.
Claims 1, 14, 15, and 21, 8, 9, 3, 11, 12, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, and 7 of U.S. Patent No. 9,708,509. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim includes that the bodying component is pre-poloymerized and the current application does not in claim 1.  However, claim 14 does include this limitation.
Claims 1, 14, 15, and 21, 11, 12, 3, 21, are 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, 7, and 10 of U.S. Patent No. 9,725,623. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim includes that the bodying component is pre-poloymerized and the current application does not in claim 1.  However, claim 14 does include this limitation.
Claims 1, 14 and 15, 11, 12, 3, 24, 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, 7, and 10 of U.S. Patent No. 10,040,973. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim includes that the bodying component is pre-poloymerized and the current application does not in claim 1.  However, claim 14 does include this limitation.
Claims 1, 14, and 15, 8, 9, 3, 13, 21, and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 10, 11, and 12 of U.S. Patent No. 10,533,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim includes that the bodying component is pre-poloymerized and the current application does not in claim 1.  However, claim 14 does include this limitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kura et al (US 7,247,659).
With regards to claims 1, 4-6, 8-9, 13, 21-25, Kura teaches a photosensitive composition that contains a polymer having a molecular weight of 200,000 or less (abstract) a photoinitiator (reading on a curative) and a monomeric compound (abstract).  Kura teaches the polymer to be made from acrylic compounds (columns 5-6) and for the monomers to include trimethylolpropane triacrylate (column 8 lines 39-46) reading on the claimed structural diluent and tetrahydrofurfuryl (meth)acrylate (column 24 line 49 to column 25 line 53).  Kura teaches the amount of polymer to be 160 parts in a composition having 600 parts (reading on 26.7%), the amount of one monomer to be 40 parts in a composition having 600 parts (reading on 6.7%) and the amount of the other monomer to be 360 parts in a composition of 600 parts (reading on 60%) (column 34 example 2).  Kura teaches the composition to be cured by a light source for radiation (column 20, lines 60-67).
Kura does not teach the amount of the specifically claimed structural diluent and radical addition diluent.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.  Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, those skilled in the art prior to the effective filing date of the present invention to alter the amount of each kind of monomer in order to achieve the desired properties such as hardness after curing, tackiness, and viscosity.
With regards to claim 2, Kura teaches the composition to further undergo a heat treatment (column 21 lines 53-62).
With regards to claims 3, 7, and 10, Kura teaches the composition to undergo the stimulus of radiation and heat (column 20, lines 60-67) and (column 21 lines 53-62). 
With regards to claims 11 and 12, Kura teaches the polymer to have a molecular weight of 20,000 to 70,000 (column 4, lines 44-47).
With regards to claims 16-20, Kura teaches the addition of a polymeric compound other than the polymer (A) (abstract) that includes polyuretahnes having a molecular weight of 500 to 3000 (column 8 lines 47-63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763